Action to recover damages for alleged wrongful death of decedents. Appeal by plaintiffs from so much of an order as granted items 4, 5, 6, 9,10 and 11 of the corporate defendant’s demand for a bill of particulars. Cross-appeal by the corporate defendant from so much of said order as disallowed particulars as to items 2, 13, 14, 15, 17 and 19 of said demand. Order modified by allowing items 2, 13, 14, 15, 17 and 19 of the corporate defendant’s demand, in addition to the items heretofore allowed, and, as thus modified, affirmed, with ten dollars costs and disbursements to the corporate defendant. Verified bill of particulars to be served within ten days from the entry of the order hereon. It was proper to allow items 4, 5, 6, 9, 10 and 11. The corporate defendant is entitled to know what the plaintiffs claim as the basis for the amount of damages demanded, and the relationship of the next of kin *728on whose behalf the actions are brought. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.